Name: 98/7/EC: Commission Decision of 16 December 1997 extending the prohibition on the use of the comprehensive guarantee for certain external Community transit operations introduced by Decision 96/743/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  beverages and sugar;  agricultural activity;  agri-foodstuffs
 Date Published: 1998-01-06

 Avis juridique important|31998D000798/7/EC: Commission Decision of 16 December 1997 extending the prohibition on the use of the comprehensive guarantee for certain external Community transit operations introduced by Decision 96/743/EC (Text with EEA relevance) Official Journal L 002 , 06/01/1998 P. 0011 - 0011COMMISSION DECISION of 16 December 1997 extending the prohibition on the use of the comprehensive guarantee for certain external Community transit operations introduced by Decision 96/743/EC (Text with EEA relevance) (98/7/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as last amended by Regulation (EC) No 82/97 of the European Parliament and of the Council (2), and in particular Article 249 thereof,Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 1427/97 (4), and in particular Article 362 thereof,Whereas under Article 362 of Regulation (EEC) No 2454/93, use of the comprehensive guarantee for goods presenting an increased risk of fraud may be temporarily prohibited at the request of one or more Member States;Whereas the Commission has to decide at least once a year whether there is good reason to maintain the Article 362 (1) measures in force;Whereas under Commission Decision 96/743/EC of 9 December 1996 on the adoption of specific measures to temporarily prohibit the use of the comprehensive guarantee for certain external Community transit operations (5), as amended by Decision 97/583/EC of 28 July 1997 (6), the Commission decided temporarily to prohibit the use of the comprehensive guarantee for cigarettes of HS subheading 2402.20 and certain high-risk goods listed in the Annex to the Decision when they are carried under the external Community transit procedure;Whereas the protection of the financial interests at risk in those operations makes it necessary to maintain the same measures for Common transit as for Community transit in order to ensure maximum effectiveness;Whereas the measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee,HAS DECIDED AS FOLLOWS:Article 1 The measures adopted by Commission Decision 96/743/EC shall be extended for a further period of 12 months.Article 2 This Decision shall apply from 1 January 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 16 December 1997.For the CommissionMario MONTIMember of the Commission(1) OJ L 302, 19. 10. 1992, p. 1.(2) OJ L 17, 21. 1. 1997, p. 1.(3) OJ L 253, 11. 10. 1993, p. 1.(4) OJ L 196, 24. 7. 1997, p. 31.(5) OJ L 338, 28. 12. 1996, p. 105.(6) OJ L 237, 28. 8. 1997, p. 41.